DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the deformed diaphragm 150 closes a space between the discharge port H3 and the air outlet H2 by abutting against a wall” as described in the specification (see page 15, paragraph [0058]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
The recitation “When the pump 20 is stopped, a pressure in the pump 20 is released to the air”, on page 15, paragraph [0059], should read --When the pump 20 is stopped, a pressure in the pump 20 is released to the [[air]]atmosphere--.
Appropriate correction is required.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
In claim 2, lines 8-11, the recitation “a bonding strength between the first case member or the second case member and the reinforcing plate is higher than a bonding strength between the first case member and the second case member” should read –a first bonding strength between the first case member or the second case member and the reinforcing plate is higher than a second bonding strength between the first case member and the second case member--.
Appropriate correction is required.
Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 
For the purpose of examination, it is assumed that claim 16 should be dependent upon claim 6, not claim 5 as stated in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the recessed shape is located on an inner side of the valve chamber” in lines 10-11.  The valve chamber (107) is delimited by a surface of the recessed shape of the second case member (105), so it is unclear as to how “the recessed shape is located on an inner side of the valve chamber” as claimed.  For the purpose of examination, it is assumed that the recitation “the recessed shape is located on an inner side of the valve chamber” in claim 1, lines 10-11, should read --the recessed shape delimiting a side of the valve chamber--.
Claims 2-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US9879669 (“Kawamura”).
Regarding claim 1, Kawamura discloses (see fig. 1) a valve (101), comprising:
a first case member (192) having an inflow port (110 and/or 111) and a first valve seat (138);
a second case member (191) having an air outlet (113) and a discharge port (112);
a valve chamber (chamber defined mainly by 131-134) surrounded by the first case member and the second case member, wherein at least one of the first case member and the second case member has a recessed shape (first case member 192 defines recess(es) 131 and/or 132, and second case member 191 defines recess(es) 133 and/or 134), and bonded to each other with a first bonding member (151 and/or 152) so that the recessed shape is located on an inner side of the valve chamber; and

wherein the diaphragm has a first cavity (121) and is arranged in the valve chamber so that a periphery (periphery of hole 121) of the first cavity is brought into contact with the first valve seat (see position of check valve 160 in fig. 1),
wherein, when a case (191 and 192) comprising the first case member and the second case member is seen in a thickness direction (vertical direction, relative to the orientation of fig. 1), a plane area of the diaphragm is smaller than a plane area of the case (see cross-section of fig. 1), and
wherein an outer periphery of the diaphragm is fixed to at least one of the first case member and the second case member with the first bonding member so as to be located inside the case (see col. 9, lines 60-64; and fig. 6).
Regarding claim 12, Kawamura discloses the inflow port (111) and the discharge port (112) are closed by the diaphragm (120) when a fluid is flown from the inflow port (110 and/or 111), and
wherein the inflow port is communicated with the discharge port when the fluid is discharged from the discharge port (fluid flows from ports 110 and 111 through hole 121 and port 112 into cuff 109).
Regarding claim 13, Kawamura discloses an application apparatus (100; see fig. 1), comprising:
the valve (101);
a pump (10) connected to the inflow port (110 and/or 111); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 10 and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, as applied to claim 1 above, in view of US6406605 (“Moles”).
Regarding claim 4, the diaphragm (120) comprising an elastic film (see col. 10, lines 2-6); however, Kawamura does not disclose a support plate, and a second bonding member bonding the elastic film to the support plate, and
wherein the support plate has a higher flexural rigidity than the elastic film in a vibration direction of the diaphragm relative to the thickness direction.

wherein the support plate has a higher flexural rigidity (metal has higher rigidity than a polyimide or a polyurethane film) than the elastic film in a vibration direction of the diaphragm relative to a thickness direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamura by employing a support plate, and a second bonding member bonding the elastic film to the support plate, wherein the support plate has a higher flexural rigidity than the elastic film in a vibration direction of the diaphragm relative to the thickness direction, as taught by Moles, so as to have a diaphragm, which can withstand larger pressures.
Regarding claim 10, Kawamura discloses the elastic film (120) being a rubber member (“rubber, such as ethylene propylene diene rubber (EPDM) or silicone”; see col. 10, lines 2-6).
Regarding claim 11, the combination of Kawamura and Moles discloses the support plate (Moles, 24) is a metal plate (Moles, see col. 3, lines 30-34).
Allowable Subject Matter
Claim(s) 2, 3, 5-9 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art discloses a reinforcing plate between the first case member and the second case member, wherein the first bonding member bonds the reinforcing plate to the first case member and bonds the reinforcing plate to the second case member; however, the closest prior art fails to disclose or render obvious the valve wherein a bonding strength between the first case member or the second case member and the reinforcing plate is higher than a bonding strength between the first case member and the second case member, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
Regarding claim 5, the closest prior art fails to disclose or render obvious the support plate having a third cavity at a position facing the air outlet in the thickness direction, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
Regarding claim 8, the closest prior art fails to disclose or render obvious the valve, wherein the support plate has a thin portion at a position facing the air outlet, wherein the thin portion has a smaller thickness than other portions of support plate, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
Claim(s) 3, 6, 7, 9 and 14-20 is/are allowable because they require all the limitations of an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US6472797 and US2018/0187797 disclose a diaphragm circumscribed by an adhesive, wherein the adhesive bonds a first case member to a second case member and the diaphragm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/HAILEY K. DO/Primary Examiner, Art Unit 3753